Case 1:19-cv-00165-DKW-WRP Document 26 Filed 09/06/19 Page 1 of 1                       PageID #: 102



            Stamboulieh Law, PLLC
   P.O. Box 4008, Madison, MS 39130 | (601) 852-3440 | stephen@sdslaw.us



                                          September 6, 2019


   Hon. Wes Reber Porter, U.S. Magistrate Judge
   United States District Court
   300 Ala Moana Blvd C-338
   Honolulu, HI 96850

         RE: 1:19-cv-00165-DKW-WRP, Andrew Namiki Roberts v. Clare E. Connors, in her
         official capacity as the Attorney General of the State of Hawaii and Al Cummings in his
         official capacity as the State Sheriff Division Administrator

         Dear Magistrate Judge Porter:
          This letter is written to advise the Court that the parties have amicably resolved the
  Plaintiff’s request for attorneys’ fees and costs and that Plaintiff will not be filing a Motion for
  Attorneys’ Fees.


                                                Yours very truly,




   cc:    All counsel of record (ECF)
